DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The “integral stop limit” (as recited in claim 2); and
The “pair of opposing pivot pins protruding sideward from said bristle beam” (as recite in claim 12)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Objections
Claims 1, 9, and 13 are objected to because of the following informalities:  
The claim amendment to claim 1 results in the claim ending with “;.”, that is, a semicolon followed by a period. Correction should be made to remove the extraneous semicolon. 
In claim 9, “said range from 15-20 degrees” has no antecedent basis in the claims. This objection could be overcome by reciting, --a range from 15-20 degrees.--
In claim 13, line 2, “said thumb area” has no antecedent basis in the claims. This objection could be overcome by replacing “said thumb area” with --a thumb area--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 9, Applicant recites “said bristle beam magnet and said handle magnet maintain an attraction even when said bristle beam is disengaged and pivoting to within said range of from 15-20 degrees. However, there is no support in the specification, as originally filed, for this language. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, Applicant recites “an indent on said backside of said bristle beam section allows said force sensitive toothbrush to be used beyond the predetermine brushing force range.” However, claim 1 already recites that the backside of said bristle beam section is concave to provide a finger depression for said user to manually offset the separating release force. Thus the indent and finger depression appear to be a double recitation of the same structure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and  7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (JP 2001-299451) in view of Aufsesser (US 2,429,740).
With respect to claim 1, Yoshioka et al. disclose the claimed force sensitive toothbrush except the backside of said bristle beam section being concave to provide a finger depression. Yoshioka et al. disclose a force sensitive toothbrush for providing a tactile and visual indication to a user when a brushing force is exceeded, comprising:
a bristle beam section 2, 4 including a bristle head having a face bearing a plurality of bristles 4 for cleaning a user's teeth and gums, a backside opposite said face as shown below in the image taken from Fig. 1(a) of Yoshioka et al.:




[AltContent: textbox (peripheral sidewall)]
[AltContent: textbox (distal end)][AltContent: ][AltContent: textbox (bristle beam)][AltContent: ][AltContent: ][AltContent: textbox (face)][AltContent: ][AltContent: textbox (backside)]
    PNG
    media_image1.png
    381
    264
    media_image1.png
    Greyscale
[AltContent: ]
a peripheral sidewall adjoining said face and backside (as indicated above), a pivot 5, a bristle beam 2 extending sidelong from said bristle head beyond said pivot 5 to a distal end, and a magnet 6b embedded in said bristle beam 2 at said distal end (as indicated above); 
a handle section 1 configured at one end for gripping by said user's hand and extending to an opposing end, a pivot 1c at said opposing end (as shown in Figs. 1a and 2 of Yoshioka et al.), and a magnet 6a embedded in the handle section 1, the bristle beam pivot being hingedly-engaged to the handle section pivot (as shown in Figs. 1a and 2 of Yoshioka et al.); 
said bristle beam section being configured to nest flush against said handle section with the bristle beam magnet 6b magnetically-engaged to the handle section magnet 6a (as shown in Fig. 3 of Yoshioka et al.), and to disengage the bristle beam magnet 6b from the handle section magnet 6a when a separating release force is applied therebetween to allow pivoting of the bristle beam 2 relative to the handle section 1 (outlined section on page 4 of the machine translation and Fig. 3 of Yoshioka et al.). 
The toothbrush disclosed by Yoshioka et al. is further capable of allowing a user to place a finger on the bristle beam section to manually offset the separating release force when a brushing force is applied to the head. However, Yoshioka eta l. doesn’t disclose a finger-depression on the bristle beam section. 
Aufsesser teaches a toothbrush including a bristle beam section 2 being concave to provide a finger-depression 12. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Aufsesser with the force sensitive toothbrush disclosed by Yoshioka et al. for the advantage of the long bristle tufts 17 which are especially efficient at whisking out foreign fragments that may have gotten lodged between teeth (Aufsesser, col. 3, lines 39-49). 
With respect to claim 4, Yoshioka et al. teach that range of force for when the brush head releases is between 200 g - 300 g (Yoshioka et al., alternative machine translation included with this action, paragraph [0019]). This is equivalent to between 1.96 N - 2.94 N which falls in the claimed range of between 1 and 3 Newtons. 
With respect to claim 7, in the combination of Yoshioka et al. and Aufsesser, the backside of said bristle head is capable of seating the user’s index finger. 
With respect to claim 8, in the combination of Yoshioka et al. and Aufsesser, the concave backside of said bristle head is capable of seating the user’s index finger. 
With respect to claim 9, Yoshioka et al. disclose that the bristle beam magnet and said hand magnet maintain an attraction even when said bristle beam is disengaged and pivoting to within said range of from 15-20 degrees. It is noted that magnetic force obeys an inverse square law with distance. Thus, while the magnetic force decreases with distance between two magnets, there will always be some amount of attraction. 
With respect to claim 10, Yoshioka et al. disclose that said bristle beam seats flush against said handle section with the bristle beam magnet magnetically-engaged to the handle section magnet thereby exposing a backside of said bristle beam section as shown below in the images taken from Figs. 1 and 3 of Yoshioka et al.:
[AltContent: textbox (bristle beam flush with handle section)][AltContent: textbox (exposed back side of bristle beam section)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    362
    153
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    185
    210
    media_image3.png
    Greyscale

Aufsesser teaches an indent on said backside of said bristle beam section (as shown in Fig. 5 of Aufsesser). The combination of Yoshioka et al. and Aufsesser allows said force sensitive toothbrush to be used beyond the predetermined brushing force range from 1-3 Newtons to brush said user's tongue.
With respect to claim 11, the concave backside of said bristle beam section is capable of seating taught by Aufsesser is capable of seating said user’s index finger. 

Claims 2-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (JP 2001-299451) in view of Aufsesser (US 2,429,740), as applied to claim 1 above, and further in view of Spieler et al. (US 5,282,291).
With respect to claim 2, Yoshioka et al. in view of Aufsesser disclose the claimed toothbrush except for the integral stop limit to limit pivoting to within a range of rom 15-20 degrees. However, Spieler et al. teach a force sensitive toothbrush including a bristle beam 30 with an integral stop limit 36 to limit pivoting of the bristle beam (as shown in Figs. 3-4 of Spieler et al.--see Spieler et al., col. 3, lines 34-36). While Spieler et al. depicts a maximum pivot angle of about 15-20 degrees Spieler et al. does not explicitly disclose this range of angles. However, an angle range of 15-20 degrees would have been obvious since it minimizes the amount the toothbrush needs to be rotated when resetting it for brushing teeth. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Spieler et al. with the toothbrush disclosed by Yoshioka et al. in view of Aufsesser for the advantage of preventing over-rotation of the toothbrush when excessive force is used and therefore minimizing the distance that the bristle beam has to be rotated in order to reset the toothbrush for brushing. 
With respect to claim 3, Yoshioka et al. disclose that the bristle beam 2 includes a pin 5a which has two ends functioning as a pair of opposing hinge pins (as shown in Figs. 2-3 of Yoshioka et al.). 
With respect to claim 5, Yoshioka et al. disclose the claimed toothbrush except that they are silent on the dimeter of the handle section pivot holes. Yoshioka et al. disclose that the handle section pivot comprises a pair of opposing pivot holes 1c and 1c (as shown in Fig. 2 of Yoshioka et al.). Although Yoshioka et al. does not disclose an exact size of the pivot holes, it has been held that a mere change in size does not patentably distinguish over the prior art. 
In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 
1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). 
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In this case, the recitation of relative dimensions of the pivot holes does not change the function of the overall claimed invention. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (JP 2001-299451) in view of Aufsesser (US 2,429,740), as applied to claim 1 above, and further in view of Savage (US 2008/0078044).
With respect to claim 6, Yoshioka et al. in view of Aufsesser disclose the claimed toothbrush except for the bristle beam including a protrusion configured to slide between said pair of arms. Yoshioka et al. disclose a handle comprising a pair of spaced apparat arms and a pin 5a passing through the bristle beam as shown in Fig. 2 of Yoshioka et al. Savage teaches a force sensitive toothbrush including a handle section 12 comprising a pair of parallel spaced-apart arms 16 and a bristle beam 14. Savage further teaches that the handle section 12 includes a protrusion 32 so that the bristle beam is configured to slide between said pair of arms 16. While Savage teaches the protrusion is on the handle section 12 instead of the bristle beam 14. This is simply a reversal of parts of what is claimed. However, it has been held that reversal of parts is an obvious variation of known structure (In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Savage with the toothbrush disclosed by Yoshioka et al. in view of Aufsesser for the advantage of facilitating assembly of the bristle beam with the handle section. 

Allowable Subject Matter
Claim 12 is allowed.

Claim 13 is objected to as containing the above mentioned informalities but would be allowable if rewritten to overcome the informalities. 

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive of any error in the above rejection of claims 2-11.
Another, more accurate, machine translation of Yoshioka et al. is provided with this Office action. Of note, in this translation, is the specification of the B/A distance ratio in paragraph [0018] as 0.3 to 0.7. In the prior machine translation this ratio was listed as having a range of 3 to 0.7. However, this range is not consistent with Fig. 1(a) of Yoshioka et al. which clearly shows that the distance A is larger than the distance B. Thus the ratio of B/A would always be less than one. 
In the paragraph bridging pages 8-9 of Applicant’s response Applicant argues that reference to the force range of 1 to 3 Newtons in Yoshioka et al. refers to a maximum brushing force and not the magnetic separation force. This argument appears immaterial since Applicant never claims a magnetic separating force. Claim 4 specifically recites that the separating release force corresponds to a predetermined amount of brushing force applied to the bristle head of between 1 and 3 Newtons. This language is interpreted as the brushing force begin between 1 and 3 Newtons, not the separating release force between the magnets. 
Applicant has amended claims to include a concave section to provide a finger-depression. Similar language was in original claim 10 and Aufsesser was cited to teach the depression. Thus Aufsesser is now brought into the rejection of claim 1 to teach the concave section. 
With respect to claim 10, it is noted that the combination of Yoshioka et al. and Aufsesser can be used in the same manner as recited in claim 10. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 28, 2022